Case: 14-20157      Document: 00512993036         Page: 1    Date Filed: 04/03/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 14-20157
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                             April 3, 2015
                                                                             Lyle W. Cayce
MICHAEL MARTINEZ,                                                                 Clerk


                                                 Plaintiff-Appellant

v.

MONICA PICKTALL, Physician’s Assistant - C. Hepatologist University of
Texas Medical Branch-CMC-HG; SHIRLEY MEADOR, Texas Department of
Criminal Justice Captain Food Service IV; DR. ABBAS KHOSHDEL,
University of Texas Medical Branch-CMC-Physician II; HAMOUD A.
ELTORY, M.D., Pathologist University of Texas Medical Branch-HG,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:12-CV-1270


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Michael Martinez, Texas prisoner # 644520, filed a civil rights complaint,
pursuant to 42 U.S.C. § 1983, alleging that the appellees were deliberately
indifferent to his serious medical needs. In his complaint, Martinez sought



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20157    Document: 00512993036    Page: 2   Date Filed: 04/03/2015


                                No. 14-20157

injunctive relief, as well as monetary damages. Martinez timely appeals the
district court’s grant of summary judgment in favor of the appellees.
      We review a district court’s ruling on summary judgment de novo,
employing the same standard used by the district court. McFaul v. Venezuela,
684 F.3d 564, 571 (5th Cir. 2012). A district court “shall grant summary
judgment if the movant shows that there is no genuine dispute as to any
material fact and that the movant is entitled to judgment as a matter of law.”
FED. R. CIV. P. 56(a).
      Martinez contends that the appellees’ treatment of his medical issues
“was flawed,” and as a result, he has suffered irreparable harm. Specifically,
Martinez asserts that Monica Picktall failed to timely administer Epogen shots
when treating him for Hepatitis C, despite knowing that he would become
anemic.   Martinez asserts that Abbas Khoshdel incorrectly ordered iron
supplements, which elevated his iron levels to a state that caused iron stains.
Martinez further asserts that Shirley Meador refused to comply with orders to
place him on a renal diet plan. Martinez argues that we should reverse the
judgment of the district court because the court ignored the evidence he
submitted in support of his Eighth Amendment claims.
      Martinez’s assertion that the district court ignored his evidence is
unsupported by the record. In its opinion, the district court expressly stated
that it had considered Martinez’s pleadings, as well as the medical records
submitted by Martinez and the appellees. As noted by the district court, the
record contains more than 2000 pages of medical records related to Martinez’s
treatment for his various medical issues.        After reviewing Martinez’s
allegations, which the district court attached as an appendix to its order, and
the medical record evidence, the district court concluded that Martinez
received a “significant amount of medical care.” The district court further



                                      2
    Case: 14-20157    Document: 00512993036    Page: 3    Date Filed: 04/03/2015


                                No. 14-20157

concluded that Martinez’s own allegations refuted that the appellees were
deliberately indifferent to his serious medical needs, but rather demonstrated
that Martinez merely disagreed with the treatment he was receiving. These
findings by the district court are not erroneous. See Farmer v. Brennan, 511
U.S. 825, 837 (1994); Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir. 2006).
      The district court determined that Martinez’s claim against Ernestine
Julye was prescribed. Because Martinez does not challenge this finding, his
claim is deemed abandoned. See Brinkmann v. Dallas County Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987). Before this court, Martinez does not
raise his claims against the following individuals:      Bobby Vincent, Anitra
Lindley, Jacklyn Fisher, Mahmoud Eltory, Tony O’Hare, and Vernon Pittman.
These claims are therefore also deemed abandoned. See id.
      Because there is no genuine issue of material fact in dispute as to
Martinez’s deliberate indifference claims, the district court did not err in
granting the appellees’ motion for summary judgment.          Accordingly, the
judgment of the district court is AFFIRMED.           Martinez’s motions for
appointment of counsel and to strike the appellees’ letter brief are DENIED.




                                       3